Citation Nr: 0012316
Decision Date: 05/10/00	Archive Date: 09/08/00

DOCKET NO. 95-17 037        DATE MAY 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to November
1968.

By a March 1994 decision, a claim of service connection for PTSD
was denied. The veteran submitted a notice of disagreement in
December 1994 and a statement of the case was issued by the RO in
April 1995. The veteran filed an appeal in May 1995, but shortly
thereafter, in July 1995, he withdrew his appeal in accordance with
38 C.F.R. 20.204(b). The case thereafter came before the Board of
Veterans' Appeals (Board) on two occasions--in October 1997 and in
February 1998. On both occasions, it was remanded to the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of
Veterans Affairs (VA) for further development. In October 1997, the
Board found that the veteran's July 1995 withdrawal had the effect
of making the March 1994 decision final. Consequently, the first
question that now must be addressed by the Board is whether new and
material evidence has been submitted sufficient to reopen the
previously denied claim. 38 U.S.C.A. 5108 (West 1991). This must be
done despite the RO's action on this question. See Barnett v.
Brown, 8 Vet. App. 1 (1995).

FINDINGS OF FACT

1. Service connection for PTSD was denied in March 1994; the
veteran appealed the denial, but later withdrew his appeal.

2. Certain new evidence received since the March 1994 denial bears
directly and substantially upon the issue at hand and is so
significant that it must be considered to decide fairly the merits
of the veteran's claim.

3. Competent medical evidence has been submitted that provides a
diagnosis of PTSD which has been implicitly linked to the veteran's
alleged in-service experiences.

2 -

CONCLUSIONS OF LAW

1. New and material evidence sufficient to reopen a previously
denied claim of service connection for PTSD has been submitted. 38
U.S.C.A. 1110, 5108, 7105 (West 1991); 38 C.F.R. 3.156(a) (1999).

2. The claim of service connection for PTSD is well grounded. 38
U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of his
experiences in the Republic of Vietnam. However, the Board notes
that the veteran's current claim of service connection for PTSD is
not his first such claim. In March 1994, the RO denied service
connection for PTSD because, despite the record containing a
diagnosis of PTSD, the RO concluded that the record did not contain
a clear diagnosis of PTSD. Additionally, the RO concluded that the
record did not contain proof that the veteran experienced in-
service events which were so traumatic and outside the range of
human experience as to be markedly distressing and producing
recurrent episodes later in life. The veteran appealed, but the
RO's March 1994 denial became final when the veteran withdrew his
appeal in July 1995. 38 C.F.R. 20.204. As a result, the veteran's
current claim of service connection may now be considered on the
merits only if new and material evidence has been submitted since
the time of the prior final decision. 38 U.S.C.A. 5108, 7105 (West
1991); 38 C.F.R. 3.156, 20.1103 (1999); Manio v. Derwinski, 1 Vet.
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). (For
the purpose of determining whether new and material evidence has
been submitted, the credibility of the evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as follows:

3 -

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc),
determined that a three-step approach must be followed in claims to
reopen. See also Winters v. West, 12 Vet. App. 203 (1999) (en
banc). Under this three-step approach, VA must first determine
whether new and material evidence has been presented under 38
C.F.R. 3.156(a). If new and material evidence has been presented,
VA must determine whether, based upon all of the evidence and
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S.C.A. 5107(a). Third, if the claim is well
grounded, then VA may proceed to evaluate the merits of the claim,
but only after ensuring that the duty to assist under 38 U.S.C.A.
5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional
evidence associated with the claim's folder since the March 1994
denial. The evidence obtained in connection with the veteran's
attempt to reopen his claim includes numerous written statements by
the veteran, as well as April 1997 personal hearing testimony,
which provided specificity as to his in-service stressors that was
not previously of record. Specifically, the veteran reported that,
while in boot camp at Parris Island, he was mistreated because he
was over weight. He reported that, in order to promote weight loss,
he was beaten (by both drill instructors and fellow Marines who had
been instructed to do so by his drill instructors), put through an
extremely difficult course of physical training, and starved. This
treatment lasted for sixteen weeks, during which he felt like a
prisoner of war. He also reported that he lost 46 pounds during
that period of time. Thereafter, he was ordered to the Republic of
Vietnam and assigned to the 3rd Bridge Co., 7th Engineering
Battalion, 1st Marine

4 -

Division that was stationed at Phu Bai. He was later assigned to
the 1st Bridge Co., 7th Engineering Battalion and thereafter
assigned to the 2nd  Bridge Co., 7th Engineering Battalion. While
at Phu Bai, his job entailed maintaining, rebuilding, and guarding
bridges and roads on Route One (from "Chu Lai to Dong Ha to Con
Thien over to Huong Hoa to Khe Sanh") that were attacked and
damaged nightly by enemy action. During the course of guarding and
repairing roads and bridges he was frequently subjected to enemy
fire. The veteran reported that periodically he had to sweep for
mines, lay mines, and run perimeter checks while under enemy fire.
He also reported that he periodically saw soldiers wounded and
killed by enemy fire and landmines. In addition, the veteran
reported that he was on a number of convoys that had vehicles hit
landmines. He reported that convoys drove six dump trucks, each
full of eight tons of dirt, out in front of the convoy in order to
detonate any landmines that were on the road. The veteran reported
one incident in which he witnessed a soldier torture an enemy
soldier by placing a sandbag over his head to cut off his air. On
another occasion, he had to dispose of bodies by burning them with
fuel. However, after he set them on fire, one of the bodies that
had been presumed dead moved, but fell back into the fire, and
thereafter did not move. He also reported that his unit of 17 men
helped to guard an army air base. Next, the veteran reported that
a friend of his, corporal "Elfine,"  "Elfling," or "Efling" from
New York, possibly down from "S2," was killed with him while they
were on guard duty in Da Nang during an enemy attack in
approximately February 1967. He reported that he and his friend
were manning "Bunker Four" when sappers got through the wire and/or
came through the gate with the help of a Marine Corps deserter
named "Hazelwood," and blew up bunkers one, two, and three. During
the attack, his bunker was hit and his friend was killed. After
this attack, a Marine Corps colonel assaulted him. He was struck in
the head with a 45-caliber pistol and knocked unconscious when he
refused to shoot civilian Vietnamese garbage collectors that came
to the base the next morning. The colonel was later tried by court
martial and/or demoted for killing eight of these civilians. For
the 10 days following this attack, he was not able to sleep because
the base was under rocket and machine gun attack. In addition, the
veteran reported that he participated in over "50 combat
operations" while in the Republic of Vietnam. During "Operation
Stone, he was subjected to enemy fire while patching rubber
pontoons that were being used to ferry tanks and trucks across a
river. He reported that, while escorting

5 -

a captain across this same river on a ferry, they became caught on
a sand bar and were shot at. Moreover, after he was unable to free
the ferry, the captain struck him in the head with a hammer and he
floated down river. After coming ashore, he was captured by
Vietnamese, tied up for a night, left at a village, robbed by old
women, freed by the same old women, and then was given a boat to
get back to his unit. The veteran believed that this incident
constituted being a prisoner of war (POW). The veteran, on another
occasion, reported that he had been a POW for two weeks. See April
1997 personal hearing testimony, February 1998 statement, March
1998 statement, and October 1999 statements.

When compared with information previously of record, detailed
information such as set forth above constitutes both new and
material evidence. This is so because such information about
traumatic in-service events was not previously available. Presuming
the credibility of such evidence, it may very well provide the
basis for a conclusion that the veteran has PTSD due to in-service
experiences. The Board consequently finds that the newly received
evidence is new and material as defined by regulation. 38 C.F.R.
3.156(a). In other words, the newly received evidence bears
directly and substantially upon the issue at hand, and is neither
duplicative nor cumulative. Consequently, this newly received
evidence is so significant that it must be considered in order to
decide fairly the merits of the underlying claim. Id. Accordingly,
the Board concludes that the veteran has submitted new and material
evidence to reopen his claim of service connection for PTSD.

Because new and material evidence has been presented under 38
C.F.R. 3.156(a), the Board must address the claim de novo.
Accordingly, the Board will first determine whether the veteran's
claim of service connection for PTSD is well grounded based on the
entire evidence of record. Elkins v. West, 12 Vet. App. 209 (1999)
(en banc).

A well-grounded claim is a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive, but only possible, to satisfy the initial
burden of 38 U.S.C.A. 5107(a). To be well grounded, however, a
claim must be accompanied by evidence that suggests more than a
purely speculative basis for granting entitlement to the requested
benefits. Dixon v.

6 -

Derwinski,l 3 Vet. App. 261, 262-63 (1992). Evidentiary assertions
accompanying a claim for VA benefits must be accepted as true for
purposes of determining whether the claim is well grounded, unless
the evidentiary assertion is inherently incredible, or the fact
asserted is beyond the competence of the person making the
assertion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). A claimant cannot meet this burden merely by
presenting lay testimony, because lay persons are not competent to
offer medical opinions. Espiritu, 2 Vet. App. at 495.

Specifically, in order to grant service connection for PTSD, there
must be medical evidence establishing a diagnosis of the condition
in accordance with 38 C.F.R. 4.125(a) (1999), credible supporting
evidence that the claimed in-service stressor actually occurred,
and a link, established by medical evidence, between current
symptoms and an in-service stressor. 38 C.F.R. 3.304(f) (1999).

Initially, the Board notes that the evidence of record includes
several diagnoses of PTSD by private physicians and Social Security
Administration (SSA) medical personnel. See private treatment
records dated in October 1989, January 1993, May 1997,, and
February 1998; SSA record dated in December 1992; North Carolina
disability evaluation on file with the SSA dated in April 1998. The
evidence of record also includes statements and testimony from the
veteran to the effect that he was exposed to severe stressors in
service. See April 1997 personal hearing testimony, February 1998
statement, March 1998 statement, and October 1999 statements.
Furthermore, an October 1989 private practitioner appears to relate
PTSD to the veteran's in-service experiences in the Republic of
Vietnam.

Under these circumstances,, the Board finds that the veteran's
claim of service connection for PTSD is well grounded. See 38
U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.159 (1999); Zarycki v.
Brown, 6 Vet. App. 91, 99 (1993).

7 -

ORDER

The claim of service connection for PTSD is reopened and is well
grounded; to this extent, the appeal is granted.

REMAND

As stated above, the veteran's claim of service connection for PTSD
is well grounded. However, given the state of the evidence as
discussed below, the Board finds that the claim must be remanded
for further evidentiary development. 38 U.S.C.A. 5107(a) (West
1991).

As stated above,, the evidence of record includes several diagnoses
of PTSD by private and SSA medical personnel. See private treatment
records dated in October 19895 January 1993, May 1997, and February
1998; SSA record dated in December 1992; North Carolina disability
evaluation on file with the SSA dated in April 1998. Also, at least
one of these physicians provided a medical opinion that appears to
relate PTSD to the veteran's military service. See private
treatment record dated in October 1989; Cohen v. Brown, 10 Vet.
App. 128 (1997). It appears, however, that the medical opinion was
based only upon the veteran's uncorroborated account of what he
experienced in service. The record contains little to no evidence,
independent of the veteran's own statements, indicating that he
experienced such events. In short, what is lacking is "credible
supporting evidence that the claimed in-service stressor[s]
occurred." 3.304(f) (1999).

The Board notes that the veteran contends that he has PTSD that is
attributable to severe stressors he experienced in service while
stationed in the Republic of Vietnam. In support of his claim that
he experienced such stressors, he made numerous allegations about
what happened to him in service, as noted in the decision above.

A review of the veteran's DD Form 214 and personnel records reveals
that he served in the Marine Corps, that his military occupation
specialty was as a combat

- 8 -

engineer, that he had one year, four months, and three days of
foreign and/or sea service, and that his education and training
included the basic combat engineer course and the landmine warfare
and demolitions course. These records also show that, while
stationed in the Republic of Vietnam, he was attached to the 3rd
Bridge Co., 7th Engineering Battalion, 1st Marine Division from
October 1966 to January 1967, and the 1st Bridge Co., 7th
Engineering Battalion, 1st Marine Division from January 1967 to
October 1967. His job description during these times was BridgeMan,
Guard, and combat engineer. The veteran's awards and decorations
included the National Defense Service Medal, Vietnam Service Medal
with one device, and Vietnam Campaign Medal with device.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has held that the evidence necessary to establish the
occurrence of a recognizable stressor during service will vary,
depending on whether or not the veteran was engaged in combat. with
the enemy. Zarycki v. Brown, 6 Vet. App. 91 (1993), citing Hayes v.
Brown, 5 Vet. App. 60 (1993), Hamilton v. Derwinski, 2 Vet. App.
671 (1992), (appeal dismissed on other grounds, 4 Vet. App. 528
(1993)). Therefore, because the veteran's service records do not,
by themselves, provide credible supporting evidence that he engaged
in combat with the enemy, his statements by themselves may not
establish the occurrence of his claimed in-service stressors. 38
C.F.R. 3.304(f).

The Board next looks to see if the record contains evidence that
corroborates the veteran's claims as to the occurrence of the
claimed stressors. In this regard, the Board notes that, in an
attempt to corroborate these alleged events, the RO forwarded a
request for research to the Personnel Management Support Branch of
the Marine Corps in August 1998 and again in December 1999.
Replies, received by the RO in September 1998 and February 2000,
stated that the information provided by the RO was insufficient to
conduct a meaningful search. The service department had been unable
to verify the death of a "Corporal Efling," the veteran's records
did not show that he was a POW, and the veteran's claim that he had
been a prisoner for sixteen weeks on Parris Island was not
understood. The service department also informed the RO that
additional records concerning the veteran's

- 9 -

units could be found in the command chronologies kept by the Marine
Corps Historical Center. However, a request for these chronologies
was not made by the RO.

Nevertheless, in September 1998, the veteran filed with the RO the
command chronologies for both the 1st and 3rd Bridge companies, 7th
Engineering Battalion that he had obtained from the Marine Corps
Historical Center. However, these command chronologies only covered
the period from October 1966 to January 1967 (i.e., almost ten
months of the 7th Engineering Battalion's history at the time the
veteran was assigned to it were not obtained). The command
chronologies submitted by the veteran verified that members of the
7th Engineering Battalion, from October 1966 to January 1967,
conducted mine sweeping operations, built and repaired roads and
bridges that had been damaged by hostile enemy action, and were
subject to enemy fire while manning bunkers and mine sweeping. They
also show that a number of soldiers were wounded at that time due
to landmine explosions and/or enemy fire. In addition, they showed
that a reaction company from the 7th Engineering Battalion
responded, on occasion, to hostile enemy action. Yet, none of these
records showed that members of the 3rd Bridge Co. (the veteran's
company at that time) had been subject to enemy fire, had been
injured by either enemy fire or a landmine explosion, had carried
out mine sweeping or guard duty, or had been part of the reaction
company. The Board also notes that the Vietnam Veterans Memorial,
Directory of names (11th Printing Jan. 1997), shows that a Marine
Corps corporal named "Michael Fredrick Elflein" from Far Rockaway,
New York, was killed on August 31, 1967, while in the Republic of
Vietnam. However, the record does not show that this was the
corporal assigned to the 7th Engineering Battalion who was
mentioned by the veteran.

In regard to corroboration of stressful experiences, it should be
pointed out that corroboration of every detail, such as the
veteran's own personal involvement in a specific stressful
experience, is not necessary. Suozzi v. Brown, 10 Vet. App. 307
(1997). As suggested above, information about the 1st Bridge Co.,
7th Engineering Battalion, 1st Marine Division for January 1967 to
October 1967 might be helpful to a determination that the veteran
had experienced stressors necessary to diagnose PTSD, yet the
record does not show that the RO made any attempt to obtain from

10 -

the Marine Corps Historical Center the relevant command
chronologies. The record also does not show the RO ever attempted
to verify if the Marine Corps training facility at Parris Island,
in 1965 or 1966, had a special training program (formal or
informal) for overweight trainees; if any Marine Corps officer in
the 7th Engineering Battalion was tried by court martial between
October 1966 and January 1968; if a Marine named "Hazelwood" had
been reported as a deserter in 1966 or 1967; or if a Captain Pacula
had been assigned to the 7th Engineering Battalion between October
1966 and January 1968. Therefore, the Board finds that the duty to
assist has not been fulfilled because avenues available for
corroborating the veteran's claims, such as obtaining the command
chronologies for the 1st Bridge Co., 7th Engineering Battalion, 1st
Marine Division for January 1967 to October 1967, have not been
explored. See 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.159 (1999);
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Additionally, because the record contains varying diagnoses of the
veteran's psychiatric disorder(s) (including PTSD, anxiety, and
depression), on remand, the veteran should be scheduled for a VA
psychiatric examination that takes into account the entire record
on appeal and any supporting evidence of the claimed stressors, or
lack thereof. On examination, the examiner should comment on the
link between current symptomatology and one or more of the in-
service stressors, as well as the sufficiency of the stressor(s) to
establish the diagnosis of PTSD.

This case is REMANDED to the RO for the following actions:

1. The veteran should be given an opportunity to supplement the
record on appeal with any pertinent .records, including lay
statements from anyone who served with him, or his own
recollections of details surrounding the claimed stressors. As
reported at his April 1997 personal hearing, all contemporaneous
treatment records for PTSD from a Dr. Boyles should be obtained and
associated with the record. 38 C.F.R. 3.159 (1999).

2. The RO should provide the Commandant of the Marine Corps with as
much detail regarding the veteran's stressors as possible in order
to attempt to obtain verification of any alleged stressor. The
service department should be asked to say whether any additional
information is required of the veteran to conduct a search. The RO
should ask that a search be undertaken to determine if the Marine
Corps training facility at Parris Island, in 1965 or 1966, had a
special training program (formal or informal) for overweight
trainees, and if so the nature of such a program; if any Marine
Corps officer in the 7th Engineering Battalion was tried by court
martial between October 1966 and January 1968 and whether the
grounds for the court martial involved the veteran; if a Marine
named "Hazelwood" had been reported as a deserter in 1966 or 1967;
if a Captain Pacula had been assigned to the 7th Engineering
Battalion between October 1966 and January 1968; if a Marine named
corporal "Elfine," "Elfling," or "Efling," from New York, was
attached to the 7th Engineering Battalion and had been killed in
action between October 1966 and January 1968; and if a Marine Corps
corporal named "Michael Fredrick Elflein" from Far Rockaway, New
York, who was killed on August 31, 1967, while in the Republic of
Vietnam, was assigned to the 7th Engineering Battalion and/or was
serving with the 7th Engineering Battalion when he was killed. See
Suozzi, supra.

3. Next, the RO should provide the Marine Corps Historical Center
with as much detail regarding the veteran's stressors as possible
in order to attempt to

- 12 -

obtain supporting evidence. This agency should be asked to say
whether any additional information is required of the veteran to
conduct a search. The RO should ask that a search be undertaken for
all command chronologies for the 3rd Bridge Co., 7th Engineering
Battalion, 1st Marine Division for October 1966 to January 1967,
and for 1st Bridge Co., 7th Engineering Battalion, 1st Marine
Division for January 1967 to October 1967. See Suozzi, supra. Any
additional development suggested should be undertaken. All
information obtained should be incorporated in the claims file. All
actions taken by the RO to obtain the foregoing information should
be documented.

4. Thereafter, the RO should arrange for the veteran to be examined
to determine if he currently has PTSD due to any in-service
stressor(s). All indicated tests and studies, including
psychological testing, should be performed. The claims folder
should be made available to and be reviewed by the examining
physician prior to the examination so that the veteran's
psychiatric history may be reviewed, as well as any report
corroborating any of the veteran's experiences.

a. If the diagnosis of PTSD is deemed appropriate, the examiner
should comment on the link between current symptomatology and one
or more of the in-service stressors. The examiner must specifically
state whether the veteran's PTSD was caused by the above-claimed
stressor(s), including minesweeping, mine laying, manning bunkers
that were subject to enemy fire, re-building roads and bridges that
had been

13 -

damaged by enemy fire, etc. The sufficiency of the stressor(s) to
establish the diagnosis of PTSD should be noted.

b. If the diagnosis of PTSD is not deemed appropriate, the examiner
should explain this conclusion in light of other examiners'
findings of PTSD as noted in the record.

5. After the development requested above has been completed, the RO
should again review the veteran's claim of service connection for
PTSD. If the action taken remains adverse to the veteran, both he
and his representative should be furnished a supplemental statement
of the case.

After the veteran and his representative have been given an
opportunity to respond to the supplemental statement of the case,
the claims folder should be returned to this Board for further
appellate review. No action is required of the veteran until he
receives further notice. The purpose of this remand is to procure
clarifying data and to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of this issue. The
appellant has the right to submit additional evidence and argument
on the matter the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

14 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

MARK F. HALSEY 
Member, Board of Veterans' Appeals

15 -



